
	
		II
		110th CONGRESS
		1st Session
		S. 230
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 9, 2007
			Mr. Feingold (for
			 himself, Mr. Obama,
			 Mr. Lieberman, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide greater transparency in the
		  legislative process.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 Lobbying and Ethics Reform Act of 2007.
			(b)Table of Contents
			The table of contents for this Act is as
			 follows:
			
				Sec. 1. Short title and table of contents.
				TITLE I—LEGISLATIVE TRANSPARENCY AND ACCOUNTABILITY
				Sec. 101. Out of scope matters in conference
				reports.
				Sec. 102. Conference report reforms.
				Sec. 103. Elimination of floor privileges and other former
				Member benefits and privileges for former Members, Senate officers, and
				Speakers of the House who are lobbyists or seek financial gain.
				Sec. 104. Ban on gifts from lobbyists.
				Sec. 105. Travel restrictions and disclosure.
				Sec. 106. Post employment restrictions.
				Sec. 107. Public disclosure by Members of Congress of
				employment negotiations.
				Sec. 108. Conflicts of interest with respect to a spouse or
				immediate family Member of a Member.
				Sec. 109. Influencing hiring decisions.
				Sec. 110. Sense of the Senate that any applicable restrictions
				on Congressional branch employees should apply to the Executive and Judicial
				branches.
				Sec. 111. Requirement of notice of intent to
				proceed.
				Sec. 112. Effective date.
				TITLE II—LOBBYING TRANSPARENCY AND ACCOUNTABILITY 
				Subtitle A—Enhancing Lobbying Disclosure
				Sec. 211. Quarterly filing of Lobbying disclosure
				reports.
				Sec. 212. Quarterly reports on other contributions.
				Sec. 213. Public database of Lobbying disclosure
				information.
				Sec. 214. Disclosure by registered lobbyists of all past
				executive and Congressional employment.
				Sec. 215. Lobbying on behalf of recipients of federal
				funds.
				Sec. 216. Disclosure of lobbying for earmarks, and other
				additional disclosures.
				Sec. 217. Increased penalty for failure to comply with Lobbying
				disclosure requirements.
				Sec. 218. Disclosure of Lobbying activities by certain
				coalitions and associations.
				Sec. 219. Disclosure of enforcement for
				noncompliance.
				Sec. 220. Electronic filing of Lobbying disclosure
				reports.
				Sec. 221. Disclosure of paid efforts to stimulate grassroots
				Lobbying.
				Sec. 222. Electronic filing and public database for lobbyists
				for foreign governments.
				Sec. 223. Effective date.
				Subtitle B—Oversight of Ethics and Lobbying
				Sec. 231. Comptroller General audit and annual
				report.
				Sec. 232. Mandatory Senate ethics training for Members and
				staff.
				Sec. 233. Sense of the Senate regarding self-regulation within
				the Lobbying community.
				Sec. 234. Annual ethics committees reports.
				Subtitle C—Slowing the Revolving Door
				Sec. 241. Amendments to restrictions on former officers,
				employees, and elected officials of the executive and legislative
				branches.
				Subtitle D—Ban on Provision of Gifts or Travel by Lobbyists in
				Violation of the Rules of Congress
				Sec. 251. Prohibition on provision of gifts or travel by
				registered lobbyists to Members of Congress and to Congressional
				employees.
				TITLE III—Senate Office of Public Integrity
				Sec. 301. Establishment of Senate office of public
				integrity.
				Sec. 302. Director.
				Sec. 303. Duties and powers of the office.
				Sec. 304. Investigations and interaction with the Senate select
				committee on ethics.
				Sec. 305. Procedural rules.
				Sec. 306. SOPI Employees under the congressional accountability
				Act.
				Sec. 307. Effective date.
			
		ILEGISLATIVE TRANSPARENCY AND
			 ACCOUNTABILITY
			101.Out of scope matters in conference
			 reports
				(a)In GeneralA point of order may be made by any Senator
			 against consideration of a conference report that includes any matter not
			 committed to the conferees by either House. The point of order shall be made
			 and voted on separately for each item in violation of this section.
				(b)DispositionIf the point of order against a conference
			 report under subsection (a) is sustained, then—
					(1)the matter in such conference report shall
			 be deemed to have been struck;
					(2)when all other points of order under this
			 section have been disposed of—
						(A)the Senate shall proceed to consider the
			 question of whether the Senate should recede from its amendment to the House
			 bill, or its disagreement to the amendment of the House, and concur with a
			 further amendment, which further amendment shall consist of only that portion
			 of the conference report not deemed to have been struck;
						(B)the question shall be debatable; and
						(C)no further amendment shall be in order;
			 and
						(3)if the Senate agrees to the amendment, then
			 the bill and the Senate amendment thereto shall be returned to the House for
			 its concurrence in the amendment of the Senate.
					(c)Supermajority Waiver and
			 AppealThis section may be
			 waived or suspended in the Senate only by an affirmative vote of
			 3/5 of the Members, duly chosen and sworn. An affirmative
			 vote of 3/5 of the Members of the Senate, duly chosen and
			 sworn, shall be required in the Senate to sustain an appeal of the ruling of
			 the Chair on a point of order raised under this section.
				102.Conference report reforms
				(a)In General
					(1)AmendmentRule XXVIII of all the Standing Rules of
			 the Senate is amended by adding at the end the following:
						
							7. It shall not be in order to consider a
				conference report unless—
								(1)such report is available to all Members and
				made available to the general public by means of the Internet for at least 48
				hours before its consideration; and
								(2)the text of such report has not been
				changed after the Senate signatures sheets have been signed by a majority of
				the Senate
				conferees.
								.
					(2)Effective
			 dateThis subsection shall
			 take effect 60 days after the date of enactment of this title.
					(3)ImplementationNot later than 60 days after the date of
			 enactment of this title, the Secretary of the Senate, in consultation with the
			 Clerk of the House of Representatives, the Government Printing Office, and the
			 Committee on Rules and Administration, shall develop a website capable of
			 complying with the requirements of paragraph 7 of rule XXVIII of the Standing
			 Rules of the Senate, as added by paragraph (1).
					(b)Conference committee
			 protocolsIt is the sense of
			 Senate that—
					(1)conference committees should hold regular,
			 formal meetings of all conferees that are open to the public or
			 televised;
					(2)all conferees should be given adequate
			 notice of the time and place of all such meetings; and
					(3)all conferees should be afforded an
			 opportunity to participate in full and complete debates of the matters that
			 such conference committees may recommend to their respective Houses.
					103.Elimination of floor privileges and other
			 former Member benefits and privileges for former Members, Senate officers, and
			 Speakers of the House who are lobbyists or seek financial gain
				(a)Floor privilegesRule XXIII of the Standing Rules of the
			 Senate is amended by—
					(1)inserting 1. before
			 Other;
					(2)inserting after Ex-Senators and
			 Senators elect the following: , except as provided in paragraph
			 2;
					(3)inserting after Ex-Secretaries and
			 ex-Sergeants at Arms of the Senate the following: , except as
			 provided in paragraph 2;
					(4)inserting after Ex-Speakers of the
			 House of Representatives the following: , except as provided in
			 paragraph 2; and
					(5)adding at the end the following:
						
							2. (a) The floor privilege provided in
				paragraph 1 shall not apply when the Senate is in session to an individual
				covered by this paragraph who is—
								(1)a registered lobbyist or agent of a foreign
				principal; or
								(2)in the employ of or represents any party or
				organization for the purpose of influencing, directly or indirectly, the
				passage, defeat, or amendment of any legislative proposal.
								(b)The Committee on Rules and Administration
				may promulgate regulations to allow individuals covered by this paragraph floor
				privileges for ceremonial functions and events designated by the Majority
				Leader and the Minority
				Leader.
							.
					(b)Other benefits and privilegesA former Member of the Senate may not
			 exercise privileges to use Senate or House gym or exercise facilities or
			 member-only parking spaces if such Member is—
					(1)a registered lobbyist or agent of a foreign
			 principal; or
					(2)in the employ of or represents any party or
			 organization for the purpose of influencing, directly or indirectly, the
			 passage, defeat, or amendment of any legislative proposal.
					104.Ban on gifts from lobbyists
				(a)In generalRule XXXV of the Standing Rules of the
			 Senate is amended by—
					(1)in paragraph 1(a), by—
						(A)inserting (A) after
			 (2); and
						(B)adding at the end the following:
							
								(B)This clause shall not apply to a gift from
				any person or entity required to register pursuant to section 4(a) of the
				Lobbying Disclosure Act of 1995, or any individual or entity identified as a
				lobbyist or a client in any current registration or report filed under such
				Act.
								;
				and
						(2)in paragraph 1, by adding at the end the
			 following:
						
							(g)For purposes of this paragraph, a gift of a
				ticket to a sporting or entertainment event shall be valued at the face value
				printed on the ticket, provided that in the case of a ticket without a face
				value, or in the case of a ticket to a sky box, club seat, or any other premium
				seat, the ticket shall be valued at the highest cost of a ticket with a face
				value for the
				event.
							.
					(b)National party conventionsParagraph (1)(d) of the Standing Rules of
			 the Senate is amended by adding at the end the following:
					
						5.A Member may not participate in an event
				honoring that Member at a national party convention if such event is paid for
				by any person or entity required to register pursuant to section 4(a) of the
				Lobbying Disclosure Act of 1995, or any individual or entity identified as a
				lobbyist or a client in any current registration or report filed under such
				Act.
						.
				105.Travel restrictions and disclosure
				(a)Restriction of privately funded
			 travel
					(1)ProhibitionParagraph 2(a) of rule XXXV of the Standing
			 Rules of the Senate is amended—
						(A)in clause (1), by striking from an
			 individual and all that follows through prohibited by this
			 rule and inserting for necessary transportation, lodging, and
			 related expenses for travel to a meeting, speaking engagement, factfinding
			 trip, or similar event in connection with his duties as an officeholder shall
			 be considered as a reimbursement to the Senate and not a gift prohibited by
			 this rule when it is from a private source other than a registered lobbyist or
			 agent of a foreign principal or a private entity that retains or employs
			 registered lobbyists or agents of a foreign principal (except as provided in
			 clause (3)); and
						(B)by adding at the end the following:
							
								(3)A reimbursement (including payment in kind)
				to a Member, officer, or employee of the Senate for any purpose described in
				clause (1) also shall be considered as a reimbursement to the Senate and not a
				gift prohibited by this rule (without regard to whether the source retains or
				employs registered lobbyists or agents of a foreign principal) if it is, under
				regulations prescribed by the Select Committee on Ethics to implement this
				provision—
									(A)directly from an institution of higher
				education within the meaning of section 101 of the Higher Education Act of
				1965; or
									(B)provided only for attendance at or
				participation in 1-day of an event (exclusive of travel time and an overnight
				stay).
									Regulations prescribed to implement
				this provision may permit a 2-night stay when determined by the committee on a
				case-by-case basis to be practically required to participate in 1-day of an
				event..
						(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect on March 1, 2007.
					(b)Lobbyist organizations and participation in
			 congressional travel
					(1)In GeneralRule XXXV of the Standing Rules of the
			 Senate is amended by redesignating paragraphs 3, 4, 5, and 6 as paragraphs 5,
			 6, 7, and 8, respectively, and by inserting after paragraph 2 the
			 following:
						
							3.
				(a)A Member, officer, or
				employee of the Senate may not accept a reimbursement (including payment in
				kind) for transportation, lodging, or related expenses for a trip on which the
				traveler is accompanied on any segment by a registered lobbyist or agent of a
				foreign principal.
							(b)A Member, officer, or employee of the
				Senate may not accept a reimbursement (including payment in kind) for
				transportation, lodging, or related expenses under the exception in paragraph
				2(a)(3)(B) of this rule for a trip that is financed in whole or in part by a
				private entity that retains or employs registered lobbyists or agents of a
				foreign principal unless any involvement of a registered lobbyist or agent of a
				foreign principal in the planning, organization, request, or arrangement of the
				trip is de minimis under rules prescribed by the Select Committee on Ethics to
				implement paragraph 2(a)(3).
							(c)A Member, officer, or employee of the
				Senate may not accept a reimbursement (including payment in kind) for
				transportation, lodging, or related expenses for a trip (other than a trip
				permitted under paragraph 2(a)(3)(B)) if such trip is in any part planned,
				organized, requested, or arranged by a registered lobbyist or agent of a
				foreign principal.
							4.A Member, officer, or employee of the
				Senate shall, before accepting travel otherwise permissible under paragraph
				2(a) from any private source—
								(A)provide to the Select Committee on Ethics
				before such trip a written certification signed by the source or (in the case
				of a corporate person) by an officer of the source—
									(i)that the trip will not be financed in any
				part by a registered lobbyist or agent of a foreign principal;
									(ii)that the source either—
										(I)does not retain or employ registered
				lobbyists or agents of a foreign principal;
										(II)is an institution of higher education
				within the meaning of section 101 of the Higher Education Act of 1965;
				or
										(III)certifies that the trip meets the
				requirements specified in rules prescribed by the Committee on Standards of
				Official Conduct to implement paragraph 2(a)(3)(B) and specifically details the
				extent of any involvement of a registered lobbyist or agent of a foreign
				principal in the planning, organization, request, or arrangement of the trip
				considered to qualify as de minimis under such rules;
										(iii)that the source will not accept from
				another source any funds earmarked directly or indirectly for the purpose of
				financing any aspect of the trip; and
									(iv)that the trip will not in any part be
				planned, organized, requested, or arranged by a registered lobbyist or agent of
				a foreign principal, except as otherwise may be permitted under rules
				prescribed by the Select Committee on Ethics to implement paragraph (2)(a)(3);
				and
									(B)provide the Select Committee on Ethics (in
				the case of an employee, from the supervising Member or officer), in
				writing—
										(i)a detailed itinerary of the trip;
										(ii)a determination that the trip—
											(I)is primarily educational (either for the
				invited person or for the organization sponsoring the trip);
											(II)is consistent with the official duties of
				the Member, officer, or employee; and
											(III)does not create an appearance of use of
				public office for private gain; and
											(iii)has a minimal or no recreational
				component.
										.
					(2)Conforming changes in
			 cross-referencesRule XXXV of
			 the Standing Rules of the Senate is amended—
						(A)in paragraph 1(c)(5), by striking
			 paragraph 3(c) and inserting paragraph 5(c);
			 and
						(B)in paragraph 5(b) (as redesignated), by
			 striking paragraph 4 and inserting paragraph
			 6.
						(3)Timeliness of informationParagraph 2(a)(1)(B) of rule XXXV of the
			 Standing Rules of the Senate is amended by striking 30 days and
			 inserting 15 days.
					(4)Conforming amendmentParagraph 2(c) of rule XXXV of the Standing
			 Rules of the Senate is amended by striking of expenses reimbursed or to
			 be reimbursed.
					(5)Public availabilityParagraph 2(e) of rule XXXV of the Standing
			 Rules of the Senate is amended to read as follows:
						
							(e)The Secretary of the Senate shall make all
				advance authorizations, certifications, and disclosures filed pursuant to this
				paragraph available for public inspection as soon as possible after they are
				received.
							.
					(6)Effective
			 dateThe amendments made by
			 this subsection shall take effect on March 1, 2007.
					(c)Expenses for officially connected
			 travelParagraph 2 of rule
			 XXXV of the Standing Rules of the Senate is amended by adding at the end the
			 following:
					
						(f)Not later than 45 days after the date of
				adoption of this paragraph and at annual intervals thereafter, the Select
				Committee on Ethics shall develop and revise, as necessary—
							(1)guidelines on judging the reasonableness of
				an expense or expenditure for purposes of this clause, including the factors
				that tend to establish—
								(A)a connection between a trip and official
				duties;
								(B)the reasonableness of an amount spent by a
				sponsor;
								(C)a relationship between an event and an
				officially connected purpose; and
								(D)a direct and immediate relationship between
				a source of funding and an event; and
								(2)regulations describing any additional
				information it will require individuals subject to this clause to submit to the
				committee in order to obtain the prior approval of the committee for any travel
				covered by this clause, including any required certifications.
							(g)In developing and revising guidelines under
				subparagraph (f)(1), the committee shall take into account the maximum per diem
				rates for official Government travel published annually by the General Services
				Administration, the Department of State, and the Department of
				Defense.
						.
				(d)Additional disclosureParagraph 2(c) of rule XXXV of the Standing
			 Rules of the Senate is amended by—
					(1)striking and after the
			 semicolon at the end of clause (5);
					(2)redesignating clause (6) as clause (7);
			 and
					(3)inserting after clause (5) the
			 following:
						
							(6)a description of meetings and events
				attended;
				and
							.
					(e)Disclosure and payment of noncommercial air
			 travel
					(1)Rules
						(A)Disclosure and paymentParagraph 2 of rule XXXV of the Standing
			 Rules of the Senate, as amended by subsection (c), is amended by adding at the
			 end the following:
							
								(h)A Member, officer, or employee of the
				Senate shall—
									(1)disclose a flight on an aircraft operated
				by a carrier not licensed by the Federal Aviation Administration to operate for
				compensation or hire, excluding a flight on an aircraft owned, operated, or
				leased by a governmental entity taken in connection with the duties of the
				Member, officer, or employee as an officeholder or Senate officer or
				employee;
									(2)reimburse the owner or lessee of the
				aircraft for the pro rata share of the fair market value of such flight (as
				determined by dividing the fair market value of the normal and usual charter
				fare or rental charge for a comparable plane of appropriate size by the number
				of members, officers, or employees of the Congress on the flight);
									(3)with respect to the flight, file a report
				with the Secretary of the Senate, including the date, destination, and owner or
				lessee of the aircraft, the purpose of the trip, and the persons on the trip,
				except for any member of the crew who is operating such flight; and
									(4)not travel on any such flight if any other
				passenger on such flight is—
										(A)a registered lobbyist under the Lobbying
				Disclosure Act of 1995;
										(B)listed as a lobbyist on a current
				registration or report filed under that Act; or
										(C)an employee of an entity that employs or
				retains lobbyists, except that this subparagraph shall not apply to any member
				of the crew who is operating such
				flight.
										.
						(B)Fair market value of noncommercial air
			 travelParagraph 1(c)(1) of
			 rule XXXV of the Standing Rules of the Senate is amended—
							(i)by inserting (A) after (1); and
							(ii)by adding at the end the following:
								
									(B)Fair market value for a flight on an
				aircraft operated by a carrier not licensed by the Federal Aviation
				Administration to operate for compensation or hire shall be the fair market
				value of the normal and usual charter fare or rental charge for a comparable
				plane of comparable
				size.
									.
							(C)ReimbursementParagraph 1 of rule XXXVIII of the Standing
			 Rules of the Senate is amended by adding at the end the following:
							
								(c)Use of an aircraft operated by a carrier
				not licensed by the Federal Aviation Administration to operate for compensation
				or hire shall be valued for purposes of reimbursement under this rule as
				provided in paragraph 2(h)(2) of rule
				XXXV.
								.
						(D)Clarification of reasonable expenditures
			 for noncommercial air travelRule XXXV of the Standing Rules of the
			 Senate is amended by—
							(i)in paragraph 7(a) (as redesignated), by
			 striking and after the semicolon;
							(ii)in paragraph 7(b) (as redesignated), by
			 striking the period and inserting ; and; and
							(iii)by adding at the end the following:
								
									(c)the term reasonable expenditures for
				transportation does not include travel on an aircraft operated by a
				carrier not licensed by the Federal Aviation Administration to operate for
				compensation or
				hire.
									.
							(2)FECA
						(A)DisclosureSection 304(b) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434(b)) is amended—
							(i)by striking and at the end
			 of paragraph (7);
							(ii)by striking the period at the end of
			 paragraph (8) and inserting ; and; and
							(iii)by adding at the end the following new
			 paragraph:
								
									(9)in the case of a principal campaign
				committee of a candidate, leadership PAC, or political party committee, any
				flight taken by the candidate during the reporting period on an aircraft
				operated by a carrier not licensed by the Federal Aviation Administration to
				operate for compensation or hire, together with the following
				information:
										(A)The date of the flight.
										(B)The destination of the flight.
										(C)The owner or lessee of the aircraft.
										(D)The purpose of the flight.
										(E)The persons on the flight, except for any
				member of the crew who is operating such
				flight.
										.
							(B)Exclusion of paid flight from definition of
			 contributionSubparagraph (B)
			 of section 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(8)(B)) is amended—
							(i)in clause (xiii), by striking
			 and at the end;
							(ii)in clause (xiv), by striking the period at
			 the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(xv)any travel expense for a flight taken by
				the candidate, leadership PAC, or political party committee on an aircraft
				operated by a carrier not licensed by the Federal Aviation Administration to
				operate for compensation or hire: Provided, That—
										(I)the candidate (or the authorized committee
				of the candidate), leadership PAC, or political party committee pays to the
				owner, lessee, or other individual who provides the airplane the pro rata share
				of the fair market value of such flight (as determined by dividing the fair
				market value of the normal and usual charter fare or rental charge for a
				comparable plane of comparable size by the number of candidates on the flight)
				by not later than 7 days after the date on which the flight is taken;
				and
										(II)no passenger on such flight is—
											(aa)a registered lobbyist under the Lobbying
				Disclosure Act of 1995;
											(bb)listed as a lobbyist on a current
				registration or report filed under that Act; or
											(cc)an employee of an entity that employs or
				retains lobbyists, except that this paragraph shall not apply to any member of
				the crew who is operating such
				flight.
											.
							(C)Addtional definitionSection 301 of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 431) is amended by adding at the end the
			 following:
							
								(27)Leadership
				PACThe term
				leadership PAC means with respect to an individual holding
				Federal office, an unauthorized political committee which is associated with an
				individual holding Federal office, except that such term shall not apply in the
				case of a political committee of a political
				party.
								.
						106.Post employment restrictions
				(a)In GeneralParagraph 8 of rule XXXVII of the Standing
			 Rules of the Senate is amended to read as follows:
					
						8. A Member of the Senate shall not engage
				in any lobbying activity, as such term is defined in section 3(7) of the
				Lobbying Disclosure Act of 1995, in the 2 years after leaving the employment of
				the
				Senate.
						.
				(b)Effective
			 DateThis section shall take
			 effect 60 days after the date of enactment of this title.
				107.Public disclosure by Members of Congress of
			 employment negotiationsRule
			 XXXVII of the Standing Rules of the Senate is amended by adding at the end the
			 following:
				
					13. (a) A Member shall not directly
				negotiate or have any arrangement concerning prospective private employment as
				a lobbyist until after the election for his or her successor has been
				held.
					(b)An employee on the staff of a Member or on
				the staff of a committee whose rate of pay is equal to or greater than 75
				percent of the rate of pay of a Member and employed at such rate for more than
				60 days in a calendar year shall not directly negotiate or have any arrangement
				concerning prospective private employment with an organization that retains or
				employs lobbyists, unless such employee provides written notification to the
				Select Committee on Ethics within 3 business days after the commencement of
				such negotiation or arrangement, and obtains the advice of the committee on any
				actions that such employee should take to avoid any potential conflicts of
				interest.
					.
			108.Conflicts of interest with respect to a
			 spouse or immediate family Member of a Member
				(a)Spouse or immediate family member as
			 lobbyistRule XXXVII of the
			 Standing Rules of the Senate is amended by inserting at the end the
			 following:
					
						14. (a) If a Member’s spouse or immediate
				family member registers as a lobbyist under the Lobbying Disclosure Act of 1995
				or is listed as a lobbyist on a current registration or report filed under that
				Act, or is employed or retained by such a registered lobbyist for the purpose
				of influencing legislation, the Member shall prohibit all staff employed by
				that Member (including staff in personal, committee and leadership offices)
				from having any lobbying contact with the Member’s spouse or immediate family
				member.
						(b)In this paragraph, the term immediate
				family member means the son, daughter, stepson, stepdaughter,
				son-in-law, daughter-in-law, mother, father, stepmother, stepfather,
				mother-in-law, father-in-law, brother, sister, stepbrother, or stepsister of
				the
				Member.
						.
				(b)Payment of campaign funds
					(1)Standing
			 RulesParagraph 2 of rule
			 XXXVIII of the Standing Rules of the Senate is amended by adding at the end the
			 following: In this paragraph, the term personal use shall
			 include use by a spouse or immediate family member as defined by paragraph 10
			 of rule XXXVII.
					(2)FECASection 313(b) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 439a(b)) is amended—
						(A)in paragraph (2)—
							(i)in subparagraph (H), by striking
			 and at the end;
							(ii)in subparagraph (I), by striking the period
			 at the end and inserting ; and; and
							(iii)by adding at the end the following:
								
									(J)payments to a spouse or other immediate
				family member.
									;
				and
							(B)by adding at the end the following:
							
								(3)DefinitionIn this subsection, the term
				immediate family member means the son, daughter, stepson,
				stepdaughter, son-in-law, daughter-in-law, mother, father, stepmother,
				stepfather, mother-in-law, father-in-law, brother, sister, stepbrother, or
				stepsister of a
				candidate.
								.
						109.Influencing hiring decisionsRule XLIII of the Standing Rules of the
			 Senate is amended by adding at the end the following:
				
					6. No Member shall, with the intent to
				influence on the basis of partisan political affiliation an employment decision
				or employment practice of any private entity—
						(1)take or withhold, or offer or threaten to
				take or withhold, an official act; or
						(2)influence, or offer or threaten to
				influence the official act of
				another.
						.
			110.Sense of the Senate that any applicable
			 restrictions on Congressional branch employees should apply to the Executive
			 and Judicial branchesIt is
			 the sense of the Senate that any applicable restrictions on Congressional
			 branch employees in this title should apply to the Executive and Judicial
			 branches.
			111.Requirement of notice of intent to
			 proceed
				(a)In GeneralThe majority and minority leaders of the
			 Senate or their designees shall recognize a notice of intent of a Senator who
			 is a member of their caucus to object to proceeding to a measure or matter only
			 if the Senator—
					(1)submits the notice of intent in writing to
			 the appropriate leader or their designee; and
					(2)within 3 session days after the submission
			 under paragraph (1), submits for inclusion in the Congressional Record and in
			 the applicable calendar section described in subsection (b) the following
			 notice:
						
							I, Senator __, intend to object to
				proceeding to __, dated
				__.
							.
					(b)CalendarThe Secretary of the Senate shall establish
			 for both the Senate Calendar of Business and the Senate Executive Calendar a
			 separate section entitled Notices of Intent to Object to
			 Proceeding. Each section shall include the name of each Senator filing
			 a notice under subsection (a)(2), the measure or matter covered by the calendar
			 that the Senator objects to, and the date the objection was filed.
				(c)RemovalA Senator may have an item with respect to
			 the Senator removed from a calendar to which it was added under subsection (b)
			 by submitting for inclusion in the Congressional Record the following
			 notice:
					
						I, Senator __, do not object to proceeding
				to __, dated
				__.
						.
				112.Effective
			 dateExcept as otherwise
			 provided in this title, this title shall take effect on the date of enactment
			 of this title.
			IILOBBYING TRANSPARENCY AND ACCOUNTABILITY
			 
			AEnhancing Lobbying Disclosure
				211.Quarterly filing of Lobbying disclosure
			 reports
					(a)Quarterly Filing RequiredSection 5 of the Lobbying Disclosure Act of
			 1995 (in this title referred to as the Act) (2 U.S.C. 1604) is
			 amended—
						(1)in subsection (a)—
							(A)in the subsection heading, by striking
			 Semiannual and inserting Quarterly;
							(B)by striking the semiannual
			 period and all that follows through July of each year
			 and inserting the quarterly period beginning on the 20th day of January,
			 April, July, and October of each year, or on the first business day after the
			 20th day if that day is not a business day; and
							(C)by striking such semiannual
			 period and inserting such quarterly period; and
							(2)in subsection (b)—
							(A)in the matter preceding paragraph (1), by
			 striking semiannual report and inserting quarterly
			 report;
							(B)in paragraph (2), by striking
			 semiannual filing period and inserting quarterly
			 period;
							(C)in paragraph (3), by striking
			 semiannual period and inserting quarterly period;
			 and
							(D)in paragraph (4), by striking
			 semiannual filing period and inserting quarterly
			 period.
							(b)Conforming Amendments
						(1)DefinitionSection 3(10) of the Act (2 U.S.C. 1602) is
			 amended by striking six month period and inserting
			 three-month period.
						(2)RegistrationSection 4 of the Act (2 U.S.C. 1603) is
			 amended—
							(A)in subsection (a)(3)(A), by striking
			 semiannual period and inserting quarterly period;
			 and
							(B)in subsection (b)(3)(A), by striking
			 semiannual period and inserting quarterly
			 period.
							(3)EnforcementSection 6(a)(6) of the Act (2 U.S.C.
			 1605(6)) is amended by striking semiannual period and inserting
			 quarterly period.
						(4)EstimatesSection 15 of the Act (2 U.S.C. 1610) is
			 amended—
							(A)in subsection (a)(1), by striking
			 semiannual period and inserting quarterly period;
			 and
							(B)in subsection (b)(1), by striking
			 semiannual period and inserting quarterly
			 period.
							(5)Dollar amounts
							(A)RegistrationSection 4 of the Act (2 U.S.C. 1603) is
			 amended—
								(i)in subsection (a)(3)(A)(i), by striking
			 $5,000 and inserting $2,500;
								(ii)in subsection (a)(3)(A)(ii), by striking
			 $20,000 and inserting $10,000;
								(iii)in subsection (b)(3)(A), by striking
			 $10,000 and inserting $5,000; and
								(iv)in subsection (b)(4), by striking
			 $10,000 and inserting $5,000.
								(B)ReportsSection 5 of the Act (2 U.S.C. 1604) is
			 amended—
								(i)in subsection (c)(1), by striking
			 $10,000 and $20,000 and inserting
			 $5,000 and $10,000, respectively; and
								(ii)in subsection (c)(2), by striking
			 $10,000 both places such term appears and inserting
			 $5,000.
								212.Quarterly reports on other
			 contributionsSection 5 of the
			 Act (2 U.S.C. 1604) is amended by adding at the end the following:
					
						(d)Quarterly Reports on other
				Contributions
							(1)In generalNot later than 45 days after the end of the
				quarterly period beginning on the 20th day of January, April, July, and October
				of each year, or on the first business day after the 20th if that day is not a
				business day, each registrant under paragraphs (1) or (2) of section 4(a), and
				each employee who is listed as a lobbyist on a current registration or report
				filed under this Act, shall file a report with the Secretary of the Senate and
				the Clerk of the House of Representatives containing—
								(A)the name of the registrant or
				lobbyist;
								(B)the employer of the lobbyist or the names
				of all political committees associated with the registrant;
								(C)the name of each Federal candidate or
				officeholder, leadership PAC, or political party committee, to whom aggregate
				contributions equal to or exceeding $200 were made by the lobbyist, the
				registrant, or a political committee associated with the registrant during the
				past calendar year, and the date and amount of each contribution made within
				the past quarter;
								(D)the name of each Federal candidate or
				officeholder, leadership PAC, or political party committee for whom a
				fundraising event was hosted, co-hosted, or otherwise sponsored by the
				lobbyist, the registrant, or a political committee associated with the
				registrant within the past quarter, and the date, location, and total amount
				raised at such event;
								(E)the name of each Federal candidate or
				officeholder, leadership PAC, or political party committee for whom aggregate
				contributions equal to or exceeding $200 were collected or arranged during the
				past calendar year, and to the extent known the aggregate amount of such
				contributions within the past quarter for each recipient;
								(F)the name of each covered legislative branch
				official or covered executive branch official for whom the lobbyist, the
				registrant, or a political committee associated with the registrant provided,
				or directed or caused to be provided, any payment or reimbursements for travel
				and related expenses in connection with the duties of such covered official,
				including for each such official—
									(i)an itemization of the payments or
				reimbursements provided to finance the travel and related expenses, and to whom
				the payments or reimbursements were made with the express or implied
				understanding or agreement that such funds will be used for travel and related
				expenses;
									(ii)the purpose and final itinerary of the
				trip, including a description of all meetings, tours, events, and outings
				attended;
									(iii)whether the registrant or lobbyist traveled
				on any such travel;
									(iv)the identity of the listed sponsor or
				sponsors of such travel; and
									(v)the identity of any person or entity, other
				than the listed sponsor or sponsors of the travel, who directly or indirectly
				provided for payment of travel and related expenses at the request or
				suggestion of the lobbyist, the registrant, or a political committee associated
				with the registrant;
									(G)the date, recipient, and amount of funds
				contributed, disbursed, or arranged by the lobbyist, the registrant, or a
				political committee associated with the registrant—
									(i)to pay the cost of an event to honor or
				recognize a covered legislative branch official or covered executive branch
				official;
									(ii)to, or on behalf of, an entity that is
				named for a covered legislative branch official, or to a person or entity in
				recognition of such official;
									(iii)to an entity established, financed,
				maintained, or controlled by a covered legislative branch official or covered
				executive branch official, or an entity designated by such official; or
									(iv)to pay the costs of a meeting, retreat,
				conference, or other similar event held by, or for the benefit of, 1 or more
				covered legislative branch officials or covered executive branch
				officials;
									(H)the date, recipient, and amount of any gift
				(that under the standing rules of the House of Representatives or Senate counts
				towards the $100 cumulative annual limit described in such rules) valued in
				excess of $20 given by the lobbyist, the registrant, or a political committee
				associated with the registrant to a covered legislative branch official or
				covered executive branch official; and
								(I)the name of each Presidential library
				foundation and Presidential inaugural committee, to whom contributions equal to
				or exceeding $200 were made bythe lobbyist, the registrant, or a political
				committee associated with the registrantduring the past calendar year, and the
				date and amount of each such contribution within the past quarter.
								(2)Rules of constructionFor purposes of this subsection,
				contributions, donations, or other funds—
								(A)are collected by a lobbyist,
				registrant, or political committee associated with the registrant where funds
				donated by a person other than the lobbyist, registrant, or political committee
				associated with the registrant are received by the lobbyist, registrant, or
				political committee associated with the registrant for, or forwarded by the
				lobbyist, registrant, or political committee associated with the registrant to,
				a Federal candidate or officeholder, leadership PAC or political party
				committee, or other recipient; and
								(B)are arranged by a lobbyist,
				registrant, or political committee associated with the registrant where funds
				donated by a person other than the lobbyist, registrant, or political committee
				associated with the registrant are received by a Federal candidate or
				officeholder, leadership PAC, political party committee, or other recipient,
				and the lobbyist, registrant, or political committee associated with the
				registrant has actual knowledge that the recipient is aware that the
				contributions were solicited, arranged, or directed to the recipient by the
				lobbyist, registrant, or political committee associated with the
				registrant.
								(3)DefinitionsIn this subsection, the following
				definitions shall apply:
								(A)GiftThe term gift—
									(i)means a gratuity, favor, discount,
				entertainment, hospitality, loan, forbearance, or other item having monetary
				value; and
									(ii)includes, whether provided in kind, by
				purchase of a ticket, payment in advance, or reimbursement after the expense
				has been incurred—
										(I)gifts of services;
										(II)training;
										(III)transportation; and
										(IV)lodging and meals.
										(B)Leadership
				PACThe term
				leadership PAC means with respect to an individual holding
				Federal office, an unauthorized political committee which is associated with an
				individual holding Federal office, except that such term shall not apply in the
				case of a political committee of a political
				party.
								.
				213.Public database of Lobbying disclosure
			 information
					(a)Database RequiredSection 6 of the Act (2 U.S.C. 1605) is
			 amended—
						(1)in paragraph (7), by striking
			 and at the end;
						(2)in paragraph (8), by striking the period
			 and inserting ; and; and
						(3)by adding at the end the following:
							
								(9)maintain, and make available to the public
				over the Internet, without a fee or other access charge, in a searchable,
				sortable, and downloadable manner, an electronic database that—
									(A)includes the information contained in
				registrations and reports filed under this Act;
									(B)directly links the information it contains
				to the information disclosed in reports filed with the Federal Election
				Commission under section 304 of the Federal
				Election Campaign Act of 1971 (2 U.S.C. 434); and
									(C)is searchable and sortable, at a minimum,
				by each of the categories of information described in section 4(b) or
				5(b).
									.
						(b)Availability of ReportsSection 6(a)(4) of the Act is amended by
			 inserting before the semicolon the following: and, in the case of a
			 report filed in electronic form under section 5(e), shall make such report
			 available for public inspection over the Internet not more than 48 hours after
			 the report is filed.
					(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out
			 paragraph (9) of section 6(a) of the Act, as added by subsection (a).
					214.Disclosure by registered lobbyists of all
			 past executive and Congressional employmentSection 4(b)(6) of the Act (2 U.S.C. 1603)
			 is amended by striking or a covered legislative branch official
			 and all that follows through as a lobbyist on behalf of the
			 client, and inserting or a covered legislative branch
			 official,.
				215.Lobbying on behalf of recipients of federal
			 fundsThe Lobbying Disclosure
			 Act of 1995 is amended by adding after section 5 the following:
					
						5A.Reports by recipients of Federal
				funds
							(a)In generalA recipient of Federal funds shall file a
				report as required by section 5(a) containing—
								(1)the name of any lobbyist registered under
				this Act to whom the recipient paid money to lobby on behalf of the Federal
				funding received by the recipient; and
								(2)the amount of money paid as described in
				paragraph (1).
								(b)DefinitionIn this section, the term recipient
				of Federal funds means the recipient of Federal funds constituting an
				award, grant, or
				loan.
							.
				216.Disclosure of lobbying for earmarks, and
			 other additional disclosures
					(a)Additional definitionsSection 3 of the Act (2 U.S.C. 1602) is
			 amended by adding at the end the following:
						
							(17)EarmarkThe earmark means a
				provision or report language included primarily at the request of a Member or
				Members of Congress providing, authorizing or recommending a specific amount of
				discretionary budget authority, credit authority, or other spending authority
				for a contract, loan, loan guarantee, grant, loan authority, or other
				expenditure with or to an entity, or targeted to a specific State, locality or
				Congressional district, other than through a statutory or administrative
				formula-driven or competitive award process.
							(18)Limited tax benefitThe term limited tax benefit
				means—
								(A)any revenue-losing provision that—
									(i)provides a Federal tax deduction, credit,
				exclusion or preference to 10 or fewer beneficiaries under the Internal Revenue
				Code of 1986; and
									(ii)contains eligibility criteria that are not
				uniform in application with respect to potential beneficiaries of such
				provision; or
									(B)any Federal tax provision which provides
				one beneficiary temporary or permanent transition relief from a change to the
				Internal Revenue Code of 1986.
								(19)Limited tariff benefitThe term limited tariff
				benefit means a provision modifying the Harmonized Tariff Schedule of
				the United States in a manner that benefits 10 or fewer
				entities.
							.
					(b)Registration disclosuresSection 4(b)(5)(B) of the Act (2 U.S.C.
			 1603(b)(5)(B)) is amended by inserting , including earmarks, limited tax
			 benefits, and limited tariff benefits after lobbying
			 activities.
					(c)Reports by registered lobbyists
						(1)In generalSection 5(b)(2)(A) of the Act (2 U.S.C.
			 1604(b)(2)(A)) is amended to read as follows:
							
								(A)a list of the specific issues upon which a
				lobbyist employed by the registrant engaged in lobbying activities,
				including—
									(i)to the maximum extent practicable, a list
				of bill numbers and references to specific executive branch actions;
									(ii)each earmark, limited tax benefit, or
				limited tariff benefit for which the registrant engaged in lobbying
				activities;
									(iii)the Member of Congress, if known,
				requesting the earmark, limited tax benefit, or limited tariff benefit;
				and
									(iv)the legislation that contains the earmark,
				limited tax benefit, or limited tariff benefit, or to which the earmark,
				limited tax benefit, or limited tariff benefit is being offered, including the
				bill number, if
				known;
									.
						(2)Further identification of
			 clientsSection 5(b) of the
			 Act (2 U.S.C. 1604(b)) is amended—
							(A)in paragraph (3), by striking
			 and after the semicolon;
							(B)in paragraph (4), by striking the period
			 and inserting ; and; and
							(C)by adding at the end the following:
								
									(5)for each client, immediately after listing
				the client, an identification of whether the client is a public entity,
				including a State or local government or a department, agency, special purpose
				district, or other instrumentality controlled by a State or local government,
				or a private
				entity.
									.
							217.Increased penalty for failure to comply
			 with Lobbying disclosure requirementsSection 7 of the Act (2 U.S.C. 1606) is
			 amended by striking $50,000 and inserting
			 $100,000.
				218.Disclosure of Lobbying activities by
			 certain coalitions and associations
					(a)In GeneralSection 4(b)(3)(B) of the Act (2 U.S.C.
			 1603(b)(3)(B)) is amended to read as follows:
						
							(B)participates in a substantial way in the
				planning, supervision or control of such lobbying
				activities;
							.
					(b)No Donor or Membership List
			 DisclosureSection 4(b) of
			 the Act (2 U.S.C. 1603(b)) is amended by adding at the end the
			 following:
						
							No disclosure is required under paragraph
				(3)(B) if it is publicly available knowledge that the organization that would
				be identified is affiliated with the client or has been publicly disclosed to
				have provided funding to the client, unless the organization in whole or in
				major part plans, supervises or controls such lobbying activities. Nothing in
				paragraph (3)(B) shall be construed to require the disclosure of any
				information about individuals who are members of, or donors to, an entity
				treated as a client by this Act or an organization identified under that
				paragraph.
							.
					219.Disclosure of enforcement for
			 noncomplianceSection 6 of the
			 Act (2 U.S.C. 1605) is amended—
					(1)by inserting (a) before
			 The Secretary of the Senate;
					(2)in paragraph (8), by striking
			 and at the end;
					(3)in paragraph (9), by striking the period
			 and inserting ; and;
					(4)after paragraph (9), by inserting the
			 following:
						
							(10)provide to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Government
				Reform of the House of Representatives the aggregate number of lobbyists and
				lobbying firms, separately accounted, referred to the United States Attorney
				for the District of Columbia for noncompliance as required by paragraph (8) on
				a semi-annual basis
							;
				and
					(5)by inserting at the end the
			 following:
						
							(b)Enforcement ReportThe United States Attorney for the District
				of Columbia shall report to the Committee on Homeland Security and Governmental
				Affairs and the Committee on the Judiciary of the Senate and the Committee on
				Government Reform and the Committee on the Judiciary of the House of
				Representatives on a semi-annual basis the aggregate number of enforcement
				actions taken by the Attorney’s office under this Act and the amount of fines,
				if any, by case, except that such report shall not include the names of
				individuals or personally identifiable
				information.
							.
					220.Electronic filing of Lobbying disclosure
			 reports
					(a)Lobbying disclosureSection 5 of the Act (2 U.S.C. 1604) is
			 amended by adding at the end the following:
						
							(e)Electronic Filing RequiredA report required to be filed under this
				section shall be filed in electronic form, in addition to any other form. The
				Secretary of the Senate and the Clerk of the House of Representatives shall use
				the same electronic software for receipt and recording of filings under this
				Act.
							.
					(b)Senate candidates required to file election
			 reports in electronic form
						(1)In generalSection 304(a)(11)(D) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)(D)) is amended to read as
			 follows:
							
								(D)As used in this paragraph, the terms
				designation, statement, or report mean a
				designation, statement, or report, respectively, which—
									(i)is required by this Act to be filed with
				the Commission; or
									(ii)is required under section 302(g) to be
				filed with the Secretary of the Senate and forwarded by the Secretary to the
				Commission.
									.
						(2)Conforming amendments
							(A)Section 302(g)(2) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)(2)) is amended
			 by inserting or 1 working day in the case of a designation, statement,
			 or report filed electronically after 2 working
			 days.
							(B)Section 304(a)(11)(B) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)(B)) is
			 amended by inserting or filed with the Secretary of the Senate under
			 section 302(g)(1) and forwarded to the Commission after
			 Act.
							(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to any designation, statement, or report required
			 to be filed after the date of enactment of this Act.
						221.Disclosure of paid efforts to stimulate
			 grassroots Lobbying
					(a)DefinitionsSection 3 of the Act (2 U.S.C. 1602), as
			 amended by section 216, is further amended—
						(1)in paragraph (7), by adding at the end of
			 the following: Lobbying activities include paid efforts to stimulate
			 grassroots lobbying, but do not include grassroots lobbying.;
			 and
						(2)by adding at the end of the
			 following:
							
								(20)Grassroots lobbyingThe term grassroots lobbying
				means the voluntary efforts of members of the general public to communicate
				their own views on an issue to Federal officials or to encourage other members
				of the general public to do the same.
								(21)Paid efforts to stimulate grassroots
				lobbying
									(A)In generalThe term paid efforts to stimulate
				grassroots lobbying means any paid attempt in support of lobbying
				contacts on behalf of a client to influence the general public or segments
				thereof to contact one or more covered legislative or executive branch
				officials (or Congress as a whole) to urge such officials (or Congress) to take
				specific action with respect to a matter described in section 3(8)(A), except
				that such term does not include any communications by an entity directed to its
				members, employees, officers, or shareholders.
									(B)Paid attempt to influence the general
				public or segments thereofThe term paid attempt to influence
				the general public or segments thereof does not include an attempt to
				influence directed at less than 500 members of the general public.
									(C)RegistrantFor purposes of this paragraph, a person or
				entity is a member of a registrant if the person or entity—
										(i)pays dues or makes a contribution of more
				than a nominal amount to the entity;
										(ii)makes a contribution of more than a nominal
				amount of time to the entity;
										(iii)is entitled to participate in the
				governance of the entity;
										(iv)is 1 of a limited number of honorary or
				life members of the entity; or
										(v)is an employee, officer, director or member
				of the entity.
										(22)Grassroots lobbying firmThe term grassroots lobbying
				firm means a person or entity that—
									(A)is retained by 1 or more clients to engage
				in paid efforts to stimulate grassroots lobbying on behalf of such clients;
				and
									(B)receives income of, or spends or agrees to
				spend, an aggregate of $25,000 or more for such efforts in any quarterly
				period.
									.
						(b)RegistrationSection 4(a) of the Act (2 U.S.C. 1603(a))
			 is amended—
						(1)in the flush matter at the end of paragraph
			 (3)(A), by adding at the end the following: For purposes of clauses (i)
			 and (ii), the term lobbying activities shall not include paid
			 efforts to stimulate grassroots lobbying.; and
						(2)by inserting after paragraph (3) the
			 following:
							
								(4)Filing by grassroots lobbying
				firmsNot later than 45 days
				after a grassroots lobbying firm first is retained by a client to engage in
				paid efforts to stimulate grassroots lobbying, such grassroots lobbying firm
				shall register with the Secretary of the Senate and the Clerk of the House of
				Representatives.
								.
						(c)Separate Itemization of Paid Efforts To
			 Stimulate Grassroots LobbyingSection 5(b) of the Act (2 U.S.C. 1604(b))
			 is amended—
						(1)in paragraph (3), by—
							(A)inserting after total amount of all
			 income the following: (including a separate good faith estimate
			 of the total amount of income relating specifically to paid efforts to
			 stimulate grassroots lobbying and, within that amount, a good faith estimate of
			 the total amount specifically relating to paid advertising); and
							(B)inserting or a grassroots lobbying
			 firm after lobbying firm;
							(2)in paragraph (4), by inserting after
			 total expenses the following: (including a good faith
			 estimate of the total amount of expenses relating specifically to paid efforts
			 to stimulate grassroots lobbying and, within that total amount, a good faith
			 estimate of the total amount specifically relating to paid
			 advertising); and
						(3)by adding at the end the following:
							
								Subparagraphs (B) and (C) of paragraph (2)
				shall not apply with respect to reports relating to paid efforts to stimulate
				grassroots lobbying
				activities.
								.
						(d)Good Faith Estimates and De Minimis Rules
			 for Paid Efforts To Stimulate Grassroots Lobbying
						(1)In generalSection 5(c) of the Act (2 U.S.C. 1604(c))
			 is amended to read as follows:
							
								(c)Estimates of Income or
				ExpensesFor purposes of this
				section, the following shall apply:
									(1)Estimates of income or expenses shall be
				made as follows:
										(A)Estimates of amounts in excess of $10,0000
				shall be rounded to the nearest $20,000.
										(B)In the event income or expenses do not
				exceed $10,000, the registrant shall include a statement that income or
				expenses totaled less than $10,000 for the reporting period.
										(2)Estimates of income or expenses relating
				specifically to paid efforts to stimulate grassroots lobbying shall be made as
				follows:
										(A)Estimates of amounts in excess of $25,000
				shall be rounded to the nearest $20,000.
										(B)In the event income or expenses do not
				exceed $25,000, the registrant shall include a statement that income or
				expenses totaled less than $25,000 for the reporting
				period.
										.
						(2)Tax reportingSection 15 of the Act (2 U.S.C. 1610) is
			 amended—
							(A)in subsection (a)—
								(i)in paragraph (1), by striking
			 and after the semicolon;
								(ii)in paragraph (2), by striking the period
			 and inserting ; and; and
								(iii)by adding at the end the following:
									
										(3)in lieu of using the definition of paid
				efforts to stimulate grassroots lobbying in section 3(18), consider as paid
				efforts to stimulate grassroots lobbying only those activities that are
				grassroots expenditures as defined in section 4911(c)(3) of the Internal
				Revenue Code of 1986.
										;
				and
								(B)in subsection (b)—
								(i)in paragraph (1), by striking
			 and after the semicolon;
								(ii)in paragraph (2), by striking the period
			 and inserting ; and; and
								(iii)by adding at the end the following:
									
										(3)in lieu of using the definition of paid
				efforts to stimulate grassroots lobbying in section 3(18), consider as paid
				efforts to stimulate grassroots lobbying only those activities that are
				grassroots expenditures as defined in section 4911(c)(3) of the Internal
				Revenue Code of
				1986.
										.
								222.Electronic filing and public database for
			 lobbyists for foreign governments
					(a)Electronic FilingSection 2 of the Foreign Agents
			 Registration Act (22 U.S.C. 612) is amended by adding at the end the
			 following:
						
							(g)Electronic Filing of Registration
				Statements and UpdatesA
				registration statement or update required to be filed under this section shall
				be filed in electronic form, in addition to any other form that may be required
				by the Attorney
				General.
							.
					(b)Public DatabaseSection 6 of the Foreign Agents
			 Registration Act (22 U.S.C. 616) is amended by adding at the end the
			 following:
						
							(d)Public Database of Registration Statements
				and Updates
								(1)In generalThe Attorney General shall maintain, and
				make available to the public over the Internet, without a fee or other access
				charge, in a searchable, sortable, and downloadable manner, an electronic
				database that—
									(A)includes the information contained in
				registration statements and updates filed under this Act;
									(B)directly links the information it contains
				to the information disclosed in reports filed with the Federal Election
				Commission under section 304 of the Federal
				Election Campaign Act of 1971 (2 U.S.C. 434); and
									(C)is searchable and sortable, at a minimum,
				by each of the categories of information described in section 2(a).
									(2)AccountabilityEach registration statement and update
				filed in electronic form pursuant to section 2(g) shall be made available for
				public inspection over the internet not more than 48 hours after the
				registration statement or update is
				filed.
								.
					223.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle shall take effect July 1, 2007.
				BOversight of Ethics and Lobbying
				231.Comptroller General audit and annual
			 report
					(a)Audit
			 RequiredThe Comptroller
			 General shall audit on an annual basis lobbying registration and reports filed
			 under the Lobbying Disclosure Act of 1995 to determine the extent of compliance
			 or noncompliance with the requirements of that Act by lobbyists and their
			 clients.
					(b)Annual
			 ReportsNot later than April
			 1 of each year, the Comptroller General shall submit to Congress a report on
			 the review required by subsection (a). The report shall include the Comptroller
			 General’s assessment of the matters required to be emphasized by that
			 subsection and any recommendations of the Comptroller General to—
						(1)improve the compliance by lobbyists with
			 the requirements of that Act; and
						(2)provide the Secretary of the Senate and the
			 Clerk of the House of Representatives with the resources and authorities needed
			 for effective oversight and enforcement of that Act.
						232.Mandatory Senate ethics training for
			 Members and staff
					(a)Training ProgramThe Select Committee on Ethics shall
			 conduct ongoing ethics training and awareness programs for Members of the
			 Senate and Senate staff.
					(b)RequirementsThe ethics training program conducted by
			 the Select Committee on Ethics shall be completed by—
						(1)new Senators or staff not later than 60
			 days after commencing service or employment; and
						(2)Senators and Senate staff serving or
			 employed on the date of enactment of this Act not later than 120 days after the
			 date of enactment of this Act.
						233.Sense of the Senate regarding
			 self-regulation within the Lobbying communityIt is the sense of the Senate that the
			 lobbying community should develop proposals for multiple self-regulatory
			 organizations which could provide—
					(1)for the creation of standards for the
			 organizations appropriate to the type of lobbying and individuals to be
			 served;
					(2)training for the lobbying community on law,
			 ethics, reporting requirements, and disclosure requirements;
					(3)for the development of educational
			 materials for the public on how to responsibly hire a lobbyist or lobby
			 firm;
					(4)standards regarding reasonable fees to
			 clients;
					(5)for the creation of a third-party
			 certification program that includes ethics training; and
					(6)for disclosure of requirements to clients
			 regarding fee schedules and conflict of interest rules.
					234.Annual ethics committees
			 reportsThe Committee on
			 Standards of Official Conduct of the House of Representatives and the Select
			 Committee on Ethics of the Senate shall each issue an annual report due no
			 later than January 31, describing the following:
					(1)The number of alleged violations of Senate
			 or House rules including the number received from third parties, from Members
			 or staff within each House, or inquires raised by a Member or staff of the
			 respective House or Senate committee.
					(2)A list of the number of alleged violations
			 that were dismissed—
						(A)for lack of subject matter jurisdiction;
			 or
						(B)because the committees failed to provide
			 sufficient facts as to any material violation of the House or Senate rules
			 beyond mere allegation or assertion.
						(3)The number of complaints in which the
			 committee staff conducted a preliminary inquiry.
					(4)The number of complaints that staff
			 presented to the committee with recommendations that the complaint be
			 dismissed.
					(5)The number of complaints that the staff
			 presented to the committee with recommendation that the investigation
			 proceed.
					(6)The number of ongoing inquiries.
					(7)The number of complaints that the committee
			 dismissed for lack of substantial merit.
					(8)The number of private letters of admonition
			 or public letters of admonition issued.
					(9)The number of matters resulting in a
			 disciplinary sanction.
					CSlowing the Revolving Door
				241.Amendments to restrictions on former
			 officers, employees, and elected officials of the executive and legislative
			 branches
					(a)Very Senior Executive
			 PersonnelThe matter after
			 subparagraph (C) in section 207(d)(1) of title 18, United States Code, is
			 amended by striking within 1 year and inserting within 2
			 years.
					(b)Restrictions on Lobbying by Members of
			 Congress and Employees of CongressSubsection (e) of section 207 of title 18,
			 United States Code, is amended—
						(1)in paragraph (1)(A), by striking
			 within 1 year and inserting within 2
			 years;
						(2)by striking paragraphs (2) through (5) and
			 inserting the following:
							
								(2)Congressional staff
									(A)ProhibitionAny person who is an employee of a House of
				Congress and who, within 2 years after that person leaves office, knowingly
				makes, with the intent to influence, any communication to or appearance before
				any of the persons described in subparagraph (B), on behalf of any other person
				(except the United States) in connection with any matter on which such former
				employee seeks action by a Member, officer, or employee of either House of
				Congress, in his or her official capacity, shall be punished as provided in
				section 216 of this title.
									(B)Contact persons coveredpersons referred to in subparagraph (A)
				with respect to appearances or communications are any Member, officer, or
				employee of the House of Congress in which the person subject to subparagraph
				(A) was employed. This subparagraph shall not apply to contacts with staff of
				the Secretary of the Senate or the Clerk of the House of Representatives
				regarding compliance with lobbying disclosure requirements under the Lobbying
				Disclosure Act of 1995.
									(3)Members of congress and elected
				officersAny person who is a
				Member of Congress or an elected officer of either House of Congress and who,
				within 2 years after that person leaves office, knowingly engages in lobbying
				activities on behalf of any other person (except the United States) in
				connection with any matter on which such former Member of Congress or elected
				officer seeks action by a Member, officer, or employee of either House of
				Congress shall be punished as provided in section 216 of this
				title.
								;
						(3)in paragraph (6)—
							(A)by striking paragraphs (2), (3), and
			 (4) and inserting paragraph (2);
							(B)by striking (A);
							(C)by striking subparagraph (B); and
							(D)by redesignating the paragraph as paragraph
			 (4); and
							(4)by redesignating paragraph (7) as paragraph
			 (5).
						(c)Very senior executive personnel
						(1)In generalThe matter after subparagraph (C) in
			 section 207(d)(1) of title 18, United States Code, is amended to read as
			 follows:
							
								and who, within 2 years after the
				termination of that persons service in that position, engages in lobbying
				activities directed at any person described in paragraph (2), on behalf of any
				other person (except the United States), shall be punished as provided in
				section 216 of this
				title.
								.
						(2)Conforming amendmentThe first sentence of section 207(h)(1) of
			 title 18, United States Code, is amended by inserting and subsection
			 (d) after subsection (c).
						(d)Senior executive personnelSection 207(c)(1) of title 18, United
			 States Code, is amended by striking within 1 year after and
			 inserting within 2 years after.
					(e)Definition of lobbying
			 activitySection 207(i) of
			 title 18, United States Code, is amended—
						(1)in paragraph (2), by striking
			 and after the semicolon;
						(2)in paragraph (3), by striking the period
			 and inserting ; and; and
						(3)by adding at the end the following:
							
								(4)the term lobbying activities
				has the same meaning given such term in section 3(7) of the Lobbying Disclosure
				Act (2 U.S.C.
				1602(7)).
								.
						(f)Effective
			 DateThe amendments made by
			 subsection (b) shall take effect 60 days after the date of enactment of this
			 Act.
					DBan on Provision of Gifts or Travel by
			 Lobbyists in Violation of the Rules of Congress
				251.Prohibition on provision of gifts or travel
			 by registered lobbyists to Members of Congress and to Congressional
			 employeesThe Lobbying
			 Disclosure Act of 1995 is amended by adding at the end the following:
					
						25.Prohibition on provision of gifts or travel
				by registered lobbyists to Members of Congress and to Congressional
				employees
							(a)ProhibitionAny person described in subsection (b) may
				not knowingly make a gift or provide travel to a Member, Delegate, Resident
				Commissioner, officer, or employee of Congress, unless the gift or travel may
				be accepted under the rules of the House of Representatives or the
				Senate.
							(b)Person
				definedA person subject to
				the prohibition described in subsection (a) includes any—
								(1)lobbyist that registers under section
				4(a)(1);
								(2)organization that employs 1 or more
				lobbyists and registers under section 4(a)(2);
								(3)employee listed as a lobbyist on a current
				registration or report filed under this Act; and
								(4)entity identified as a client on a current
				registration or report filed under this Act.
								(c)PenaltyAny person who violates this section shall
				be subject to penalties provided in section
				7.
							.
				IIISenate Office of Public Integrity
			301.Establishment of Senate office of public
			 integrityThere is
			 established, as an office within the Senate, the Senate Office of Public
			 Integrity (referred to in this title as the Office).
			302.Director
				(a)Appointment of Director
					(1)In generalThe Office shall be headed by a Director
			 who shall be appointed by the President Pro Tempore of the Senate upon the
			 joint recommendation of the majority leader of the Senate and the minority
			 leader of the Senate. The selection and appointment of the Director shall be
			 without regard to political affiliation and solely on the basis of fitness to
			 perform the duties of the Office.
					(2)QualificationsThe Director shall possess demonstrated
			 integrity, independence, and public credibility and shall have training or
			 experience in law enforcement, the judiciary, civil or criminal litigation, or
			 as a member of a Federal, State, or local ethics enforcement agency.
					(b)VacancyA vacancy in the directorship shall be
			 filled in the manner in which the original appointment was made.
				(c)Term
			 of officeThe Director shall
			 serve for a term of 5 years and may be reappointed.
				(d)Removal
					(1)AuthorityThe Director may be removed by the
			 President Pro Tempore of the Senate upon the joint recommendation of the Senate
			 majority and minority leaders for—
						(A)disability that substantially prevents the
			 Director from carrying out the duties of the Director;
						(B)inefficiency;
						(C)neglect of duty; or
						(D)malfeasance, including a felony or conduct
			 involving moral turpitude.
						(2)Statement of reasonsIn removing the Director, a statement of
			 the reasons for removal shall be provided in writing to the Director.
					(e)CompensationThe Director shall be compensated at the
			 annual rate of basic pay prescribed for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
				303.Duties and powers of the office
				(a)DutiesThe Office is authorized—
					(1)to investigate any alleged violation by a
			 Member, officer, or employee of the Senate, of any rule or other standard of
			 conduct applicable to the conduct of such Member, officer, or employee under
			 applicable Senate rules in the performance of his duties or the discharge of
			 his responsibilities;
					(2)to present a case of probable ethics
			 violations to the Select Committee on Ethics of the Senate;
					(3)to make recommendations to the Select
			 Committee on Ethics of the Senate that it report to the appropriate Federal or
			 State authorities any substantial evidence of a violation by a Member, officer,
			 or employee of the Senate of any law applicable to the performance of his
			 duties or the discharge of his responsibilities, which may have been disclosed
			 in an investigation by the Office; and
					(4)subject to review by the Select Committee
			 on Ethics to approve, or deny approval, of trips as provided for in paragraph
			 2(f) of rule XXXV of the Standing Rules of the Senate.
					(b)Powers
					(1)Obtaining informationUpon request of the Office, the head of any
			 agency or instrumentality of the Government shall furnish information deemed
			 necessary by the Director to enable the Office to carry out its duties.
					(2)Referrals to the department of
			 justiceWhenever the Director
			 has reason to believe that a violation of law may have occurred, he shall refer
			 that matter to the Select Committee on Ethics with a recommendation as to
			 whether the matter should be referred to the Department of Justice or other
			 appropriate authority for investigation or other action.
					304.Investigations and interaction with the
			 Senate select committee on ethics
				(a)Initiation of enforcement matters
					(1)In generalAn investigation may be initiated by the
			 filing of a complaint with the Office by a Member of Congress or an outside
			 complainant, or by the Office on its own initiative, based on any information
			 in its possession. The Director shall not accept a complaint concerning a
			 Member of Congress within 60 days of an election involving such Member.
					(2)Filed complaint
						(A)TimingIn the case of a complaint that is filed,
			 the Director shall within 30 days make an initial determination as to whether
			 the complaint should be dismissed or whether there are sufficient grounds to
			 conduct an investigation. The subject of the complaint shall be provided by the
			 Director with an opportunity during the 30-day period to challenge the
			 complaint.
						(B)DismissalThe Director may dismiss a complaint if the
			 Director determines—
							(i)the complaint fails to state a
			 violation;
							(ii)there is a lack of credible evidence of a
			 violation; or
							(iii)the violation is inadvertent, technical, or
			 otherwise of a de minimis nature.
							(C)ReferralIn any case where the Director decides to
			 dismiss a complaint, the Director may refer the case to the Select Committee on
			 Ethics of the Senate under paragraph (3) to determine if the complaint is
			 frivolous.
						(3)Frivolous complaintsIf the Select Committee on Ethics of the
			 Senate determines that a complaint is frivolous, the committee may notify the
			 Director not to accept any future complaint filed by that same person and the
			 complainant may be required to pay for the costs of the Office resulting from
			 such complaint. The Director may refer the matter to the Department of Justice
			 to collect such costs.
					(4)Preliminary determinationFor any investigation conducted by the
			 Office at its own initiative, the Director shall make a preliminary
			 determination of whether there are sufficient grounds to conduct an
			 investigation. Before making that determination, the subject of the
			 investigation shall be provided by the Director with an opportunity to submit
			 information to the Director that there are not sufficient grounds to conduct an
			 investigation.
					(5)Notice to committeeWhenever the Director determines that there
			 are sufficient grounds to conduct an investigation—
						(A)the Director shall notify the Select
			 Committee on Ethics of the Senate of this determination; and
						(B)the committee may overrule the
			 determination of the Director if, within 10 legislative days—
							(i)the committee by an affirmative, roll-call
			 vote of two-thirds of the full committee votes to overrule the determination of
			 the Director;
							(ii)the committee issues a public report on the
			 matter; and
							(iii)the vote of each member of the committee on
			 such roll-call vote is included in the report.
							(b)Conducting investigations
					(1)In generalIf the Director determines that there are
			 sufficient grounds to conduct an investigation and his determination is not
			 overruled under subsection (a)(5), the Director shall conduct an investigation
			 to determine if probable cause exists that a violation occurred.
					(2)AuthorityAs part of an investigation, the Director
			 may—
						(A)administer oaths;
						(B)issue subpoenas;
						(C)compel the attendance of witnesses and the
			 production of papers, books, accounts, documents, and testimony; and
						(D)himself, or by delegation to Office staff,
			 take the deposition of witnesses.
						(3)Refusal to obeyIf a person disobeys or refuses to comply
			 with a subpoena, or if a witness refuses to testify to a matter, he may be held
			 in contempt of Congress.
					(4)EnforcementIf the Director determines that the
			 Director is limited in the Director's ability to obtain documents, testimony,
			 and other information needed as part of an investigation because of potential
			 constitutional, statutory, or rules restrictions, or due to lack of compliance,
			 the Director may refer the matter to the Select Committee on Ethics of the
			 Senate for consideration and appropriate action by the committee. The committee
			 shall promptly act on a request under this paragraph.
					(c)Presentation of case to Senate select
			 committee on ethics
					(1)Notice to committeesIf the Director determines, upon conclusion
			 of an investigation, that probable cause exists that an ethics violation has
			 occurred, the Director shall notify the Select Committee on Ethics of the
			 Senate of this determination.
					(2)Committee decisionThe Select Committee on Ethics may overrule
			 the determination of the Director if, within 30 legislative days—
						(A)the committee by an affirmative, roll-call
			 vote of two-thirds of the full committee votes to overrule the determination of
			 the Director;
						(B)the committee issues a public report on the
			 matter; and
						(C)the vote of each member of the committee on
			 such roll-call vote is included in the report.
						(3)Determination and ruling
						(A)ReferralIf the Director determines there is
			 probable cause that an ethics violation has occurred and the Director's
			 determination is not overruled, the Director shall present the case and
			 evidence to the Select Committee on Ethics of the Senate to hear and make a
			 determination pursuant to its rules.
						(B)Final
			 decisionThe Select Committee
			 on Ethics shall vote upon whether the individual who is the subject of the
			 investigation has violated any rules or other standards of conduct applicable
			 to that individual in his official capacity. Such votes shall be a roll-call
			 vote of the full committee, a quorum being present. The committee shall issue a
			 public report which shall include the vote of each member of the committee on
			 such roll-call vote.
						(d)SanctionsWhenever the Select Committee on Ethics of
			 the Senate finds that an ethics violation has occurred, the Director shall
			 recommend appropriate sanctions to the committee and whether a matter should be
			 referred to the Department of Justice for investigation.
				305.Procedural rules
				(a)Prohibition of certain
			 investigationsNo
			 investigation shall be undertaken by the Office of any alleged violation of a
			 law, rule, regulation, or standard of conduct not in effect at the time of the
			 alleged violation.
				(b)DisclosureInformation or testimony received, or the
			 contents of a complaint or the fact of its filing, or recommendations made by
			 the Director to the committee, may be publicly disclosed by the Director or by
			 the staff of the Office only if authorized by the Select Committee on Ethics of
			 the Senate.
				306.SOPI Employees under the congressional
			 accountability ActSection 101
			 of the Congressional Accountability Act of 1995 (2 U.S.C. 3) is amended—
				(1)in paragraph (3)—
					(A)in subparagraph (H), by striking
			 or;
					(B)in subparagraph (I), by striking the period
			 and inserting ; or; and
					(C)by adding at the end the following:
						
							(J)the Office of Public
				Integrity.
							;
				and
					(2)in paragraph (9), by striking and
			 the Office of Technology Assessment and inserting the Office of
			 Technology Assessment, and the Senate Office of Public
			 Integrity.
				307.Effective date
				(a)In generalExcept as provided by subsection (b), this
			 title shall take effect on January 1, 2008.
				(b)ExceptionSection 306 shall take effect upon the date
			 of enactment of this Act.
				
